Kay Phyllis (Carroll) Barrington | Ferguson Funeral Home        https://fergusonfuneralhome.wordpress.com/2016/06/16/kay-phyllis-carro...
                            Case 5:20-cv-00571-G Document 15-2 Filed 08/07/20 Page 1 of 3

         Ferguson Funeral Home ~ Obituaries

         Kay Phyllis (Carroll) Barrington

             16   Thursday         J    ₂₀₁₆

         P                                     O

                                                                                                                ≈₈C

         Funeral Services for Kay Phyllis (Carroll) Barrington, 80, of Bradley, will
         be held at 10:00 a.m. Saturday, June 18, 2016 in the Bible Baptist Church
         in Chickasha with Kim Hayes oﬃciating.

         Kay Phyllis (Carroll) Barrington was born May 9, 1936 in Bradley,
         Oklahoma, the daughter of Louie E. Carroll and Eula Murl (Coon)
         Carroll. She died Wednesday, June 15, 2016 at her home in Bradley,
         Oklahoma.

         Kay was raised in Chickasha and Bradley. She graduated from Friend
         High School and a ended Oklahoma College for Women.

         Kay married Harold Dean Barrington on June 25, 1955 in the Friend
         community. They raised ﬁve sons together and have been blessed with
         many added family members over the years. They bought land in the
         Bradley, Oklahoma area and the family moved there in 1978.

         She raised her boys and worked right alongside Harold. She never knew exactly how many friends her
         sons were bringing home, but she always had food aplenty ready for them and she would load the boys
         and their friends up and haul them to whatever school event they needed to go to. She and Harold
         custom harvested from South Texas all the way to Canada. They also farmed, ranched, and custom
         harvested in Grady County for over sixty-ﬁve years. She always brought hot meals out to the ﬁelds and
         would feed the crew. Cookies and iced tea were always available at their home and she would feed
         anyone who came to the house.

         Kay was greatly loved and will be deeply missed by her family, friends, and community. She was a
         Friend Home Extension member and also a member of the First Baptist Church in Bradley.

         She was preceded in death by her parents, her husband, Harold, in 2014, and an infant sister, Marilyn
         Carroll.

         Kay is survived by ﬁve sons and their wives all of Bradley, Kent and Rose Barrington, Steve and Sonya
         Barrington, Randy and Vicky Barrington, Toby and Connie Barrington, and Sco and Rhonda
         Barrington; grandchildren, Colby Barrington and his wife Gwen, Kyle Barrington and his ﬁancée, Jana,
         Kevin Barrington and his wife, Taylor, Joshua Barrington, Jonathon Barrington, Dustin Barrington, Paige
         Barrington, Amber Rimer and her husband Chris, Michael Barrington and his wife Emerald, Kristy
         Handke
         8        and her husband Derek, Mason Barrington, Braylyn Barrington, Hailey Terry, and Faith Terry;
                                                           EXHIBIT 2
1 of 3                                                                                                                8/6/2020, 2:43 PM
Kay Phyllis (Carroll) Barrington | Ferguson Funeral Home     https://fergusonfuneralhome.wordpress.com/2016/06/16/kay-phyllis-carro...
                          Case 5:20-cv-00571-G Document 15-2 Filed 08/07/20 Page 2 of 3
         great-grandchildren, Katelyn and Kenzie Handke, Jade and Carter Barrington, Chloe Rimer and Kase
         Barrington.

         Interment will be in the Bradley Cemetery under the direction of Ferguson Funeral Home.



         thoughts on “Kay Phyllis (Carroll) Barrington”

          1. said:Homer and Bonnie Rinehart

            June 16, 2016 at 8:52 pm

            To the Barrington family. We were sorry to hear of your mom passing away. May the Lord bring each
            of you much comfort and peace in the days to follow. You all took such good care of your mom and
            dad. We missed her when she left the Nursing Home but I know she was much happier at home. She
            was a wonderful lady.

            REPLY

          2. said:Kenneth bills

            June 16, 2016 at 9:51 pm

            This women is one of the best women anybody could meet she always had a smile on her face and
            always had a heart and will be missed by family and friends

            REPLY

          3. said:Jerry Auld

            June 16, 2016 at 11:18 pm

            Kay was the sweetest person I have ever known I know she will be greatly missed by all her loved
            ones The Bible tells us we can’t bring her back but we can go be with her. Love & Prayers. Jerry &
            Cathy Auld

            REPLY

          4. said:Sharon and Bob Wilson

            June 17, 2016 at 10:54 am

            A great lady! We had fun times when the boys were in FFA together! Prayers to all the boys!

            REPLY

          5. said:Don & Mary Ayres

            June 17, 2016 at 12:12 pm

            We are so very sorry for your loss, keeping the Barrington families in our thoughts and prayers

2 of 3                                                                                                             8/6/2020, 2:43 PM
Kay Phyllis (Carroll) Barrington | Ferguson Funeral Home              https://fergusonfuneralhome.wordpress.com/2016/06/16/kay-phyllis-carro...
                        Case 5:20-cv-00571-G Document 15-2 Filed 08/07/20 Page 3 of 3
           during this most diﬃcult time.

           REPLY

         6. said:GLENDA AND C.D. TRUJILLO

           June 17, 2016 at 7:27 pm

           So sad to hear this. Kay was an incredible woman, always smiling and so sweet. Always enjoyed
           talking with her. Thoughts and prayers are with the Barrington family.

           REPLY

         7. said:Claire McCann

           June 17, 2016 at 11:24 pm

           This family have been such a fabulous part of my life and of many in the Bradley community! May
           God welcome you for your generosity and care of others throughout your life. I will cherish the times
           we were able to visit and be together! God bless and keep you within His arms! He hears and He
           answers! Amen

           REPLY

         8. said:Melinda Jones

           June 19, 2016 at 12:43 am

           Kay was a special lady! I always loved talking to her. I know all of you will miss her. Praying for you
           all.

           REPLY




                                                           Blog at WordPress.com.




3 of 3                                                                                                                      8/6/2020, 2:43 PM
